15‐2869‐cr 
United States v. Sampson 
 
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                              
                                     August Term 2017 
 
            (Argued: December 7, 2017                 Decided: August 6, 2018) 
                                                
                                        No. 15‐2869‐cr 
                                                
                            –––––––––––––––––––––––––––––––––––– 
                                                
                                  UNITED STATES OF AMERICA, 
                                                
                                          Appellant, 
                                                
                                             ‐v.‐ 
                                                
                                       JOHN SAMPSON, 
                                                
                                      Defendant‐Appellee. 
                                                
                            –––––––––––––––––––––––––––––––––––– 
 
Before:      CABRANES, LIVINGSTON, and CARNEY, Circuit Judges.   
 
       The United States appeals from an August 12, 2015 judgment of the United 
States District Court for the Eastern District of New York (Irizarry, C.J.), granting 
the  Defendant‐Appellee’s  Federal  Rule  of  Criminal  Procedure  12(b)  motion  to 
dismiss  two  counts  of  an  indictment  charging  him  with  federal‐program 
embezzlement.  The  Defendant‐Appellee,  John  Sampson  (“Sampson”),  allegedly 
embezzled funds from escrow accounts that he oversaw in his capacity as a referee 
for foreclosure actions. The district court dismissed the embezzlement counts as 
time‐barred  by  18  U.S.C.  § 3282(a)’s  five‐year  statute  of  limitations.  The  district 
court  concluded  that  Sampson’s  embezzlement  of  the  funds  at  issue  was 
                                               1 


 
“complete” when he failed to remit the funds more than a decade before the grand 
jury  returned  its  indictment.  We  hold  that  the  district  court  made  a  premature 
factual determination regarding the time at which Sampson, if guilty, formed the 
requisite fraudulent intent. Accordingly, we VACATE the judgment of the district 
court, REINSTATE the two federal‐program embezzlement counts of Sampson’s 
indictment, and REMAND the case for further proceedings consistent with this 
opinion. 
 
                                         ALEXANDER  A.  SOLOMON,  Assistant  United 
                                         States  Attorney  (David  C.  James,  Paul 
                                         Tuchmann, and Marisa M. Seifan, Assistant 
                                         United  States  Attorneys,  on  the  brief),  for 
                                         Richard  P.  Donoghue,  United  States 
                                         Attorney  for  the  Eastern  District  of  New 
                                         York, Brooklyn, NY, for Appellant. 
 
                                         JOSHUA  COLANGELO‐BRYAN  (Nathaniel  H. 
                                         Akerman,  on  the  brief),  Dorsey  &  Whitney 
                                         LLP, New York, NY, for Defendant‐Appellee. 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

       From 1997 to 2015, John Sampson (“Sampson”) served as a member of the 

New York State Senate, representing the 19th Senate District in Brooklyn. Sampson 

also  served  as  a  referee  in  foreclosure  actions  for  properties  located  in  Kings 

County, Brooklyn. By 2013, Sampson had purportedly embezzled approximately 

$440,000 from escrow accounts that he oversaw as a referee. To prevent discovery 




                                             2 


 
of his embezzlement, Sampson allegedly made efforts to tamper with witnesses 

and provided false statements to federal law enforcement officials.1   

      On April 29, 2013, a grand jury in the United States District Court for the 

Eastern  District  of  New  York  returned  an  indictment  against  Sampson  that 

charged  him  with,  among  other  things,  two  counts  of  federal‐program 

embezzlement under 18 U.S.C. § 666(a)(1)(A) in connection with his service as a 

referee. The indictment alleges that, after receiving surplus funds from foreclosure 

proceedings  in  1998  and  2002  and  placing  the  funds  into  escrow  accounts, 

Sampson failed to remit the funds to the Kings County Clerk (“KCC”), as he was 

required to do. Over time, Sampson removed money from the escrow accounts by 

cash withdrawals and electronic transfers. The indictment alleges that Sampson 




                                              
 
           1  In this case’s companion appeal, United States v. Sampson, No. 17‐343‐cr, 

Sampson appeals from a judgment entered after a jury trial at which Sampson was 
found guilty of obstruction of justice, in violation of 18 U.S.C. § 1503(a), and two 
counts  of  making  false  statements,  in  violation  of  18  U.S.C.  § 1001(a)(2).  This 
instant  appeal  by  the  government  is  concerned  solely  with  the  district  court’s 
pretrial  dismissal  of  two  acts  of  embezzlement  that  Sampson  purportedly 
committed in 2008. 
                                               3 


 
committed (at least) two discrete acts of embezzlement in 2008. These acts form 

the basis for the indictment’s two embezzlement counts.2 

       Before  trial,  Sampson  moved  to  dismiss  the  two  embezzlement  counts 

under Federal Rule of Criminal Procedure 12(b). Among other things, Sampson 

argued that the two acts of embezzlement that the indictment alleged occurred in 

2008 actually occurred in 1998 and 2002, when Sampson failed to remit the funds 

to the KCC. Because 18 U.S.C. § 3282(a) imposes a five‐year statute of limitations 

on  prosecutions  for  embezzlement  under  18  U.S.C.  § 666(a)(1)(A),  Sampson 

argued that the district court should dismiss the counts as time‐barred. The district 

court  granted  Sampson’s  motion,  holding  as  a  matter  of  law  that  the 

embezzlements  in  question  were  “complete”  in  1998  and  2002,  over  five  years 

before the grand jury returned its 2013 indictment.     

       On  appeal,  the  government  contends  that  the  district  court  erred  by 

concluding pretrial, and as a matter of law, that Sampson necessarily formed the 

fraudulent intent required for the charged embezzlements—and thus completed 


                                              
 
           2   The  government  later  filed  multiple  superseding  indictments,  each  of 

which contain virtually identical embezzlement counts. For the sake of clarity, we 
will  refer  to  the  counts  in  the  Third  Superseding  Indictment,  which  the 
government filed on July 30, 2014.   
                                                4 


 
those embezzlements—once he failed to remit the funds. We agree. Accordingly, 

we  reinstate  the  two  federal‐program  embezzlement  counts  of  Sampson’s 

indictment and remand for further proceedings consistent with this opinion. 

                                   BACKGROUND 

I.    Factual Background3 

      Sampson was admitted to the New York Bar in 1992. Beginning in the 1990s, 

Justices  of  the  Supreme  Court  of  the  State  of  New  York  periodically  appointed 

Sampson to serve as a referee in foreclosure actions for Kings County properties. 

Sampson’s  duties  as  a  referee  included  conducting  the  sale  of  a  foreclosed 

property, using the proceeds of the sale to pay any outstanding lienholders, and 

tendering any remaining surplus funds to the KCC. The KCC would then allow 

the  prior  owners  of  the  property—as  well  as  “any  other  interested  parties”—to 

collect from these surplus funds. Gov’t App’x at 39, ¶ 12.   

      As noted above, Sampson also served as a member of the New York State 

Senate  from  1997  to  2015,  representing  the  19th  Senate  District  in  Brooklyn. 


                                              
 
           3  Unless otherwise stated, the facts outlined below are either undisputed or 

taken directly from Sampson’s indictment, the allegations of which we assume as 
true for purposes of this appeal. See United States v. Rosengarten, 857 F.2d 67, 78 (2d 
Cir. 1988). 
                                               5 


 
Sampson held many high‐ranking roles during his tenure in the Senate, including 

leader  of  the  Democratic Conference  of the  Senate  from  June  2009 to  December 

2012,  and  Minority  Leader  of  the  Senate  from  January  2011  to  December  2012. 

Sampson continued to serve as a referee for foreclosure actions in Kings County 

during his time in the Senate. 

      The  embezzlement  counts  in  Sampson’s  indictment  focus  on  Sampson’s 

alleged misappropriation of surplus funds in two foreclosure actions in Brooklyn: 

one involving property located at 165 Forbell Street (“the Forbell Street Property”), 

and  the  other  involving  property  located  at  1915  Eighth  Avenue  (“the  Eighth 

Avenue Property”). 

      1.     The Forbell Street Property Action 

      On February 17, 1998, a Justice of the Supreme Court of the State of New 

York  appointed  Sampson  as  referee  for  the  foreclosure  sale  proceeding  for  the 

Forbell Street Property. On October 7, 1998, Sampson informed the Supreme Court 

that the foreclosure sale resulted in surplus funds of approximately $84,000. As 

required by the court order and judgment in the case, Sampson placed these funds 

in  escrow  in  a  bank  account.  Sampson  registered  the  account  under  the  name 

“John  L.  Sampson  as  Referee”  (the  “Forbell  Street  Referee  Account”).  Although 


                                           6 


 
the  court  order  directed  Sampson  to  open  this  escrow  account  at  Citibank, 

Sampson opened it at Chase Bank.   

      The  court  order  also  required  Sampson  to  remit  the  surplus  funds  to  the 

KCC within five days of receiving and ascertaining them. State law imposed the 

same obligation. See N.Y. Real Prop. Acts. L. § 1354(4). But Sampson failed to do 

so—and in fact never remitted the surplus funds. Instead, between July 1998 and 

June 2008, Sampson withdrew or transferred approximately $80,000 of the $84,000 

surplus from the escrow account for his own use. For example (and as specified in 

the indictment), on or about February 13, 2008, Sampson transferred $8,000 from 

the Forbell Street Referee Account into his personal bank account.   

      2.     The Eighth Avenue Property Action 

      On March 18, 2002, a Justice of the Supreme Court of the State of New York 

appointed Sampson as a referee for the foreclosure sale proceeding for the Eighth 

Avenue Property. On June 28, 2002, Sampson informed the Supreme Court that 

the  foreclosure  sale  resulted  in  surplus  funds  of  approximately  $80,000.  As 

required by the judgment in that case, Sampson placed these funds in escrow in a 

bank account registered under the name “John L. Sampson Recv [Receiver] Fleet 

National  Bank”  (“Eighth  Avenue  Referee  Account”).  Although  the  court  order 


                                           7 


 
directed Sampson to open this escrow account at an Independence Savings Bank 

branch office, Sampson opened it at an HSBC branch office instead. Much like the 

Forbell  Street  Property  foreclosure,  both  the  judgment  in  the  Eighth  Avenue 

Property Action and New York State law required Sampson to remit the surplus 

funds  to  the  KCC  within  five  days  of  receiving  and  ascertaining  them.  But 

Sampson  never  did  so.  Starting  in  approximately  2002,  he  gradually  removed 

funds from the account. By July 2006, a balance of only $55,167.94 remained.   

      On or about July 20, 2006, Sampson asked a Queens businessman named 

Edul Ahmad (“Ahmad”) to help him repay money that he had misappropriated. 

Ahmad  agreed  to  help  Sampson.  On  or  about  July  21,  2006,  Ahmad  provided 

Sampson with three bank checks totaling $188,500. One of the bank checks was in 

the  amount  of  $27,500.  The  apparent  purpose  of  this  bank  check  was  to  allow 

Sampson to replenish the money he had taken from the Eighth Avenue Referee 

Account. Accordingly, Sampson combined the $27,500 check with the $55,167.94 

remaining in the Eighth Avenue Referee Account to purchase a bank check in the 

amount of $82,677.94. This bank check was made payable to the KCC.   

      But Sampson never gave this check to the KCC. Instead, about two years 

later,  on  June  7,  2008,  Sampson  exchanged  this  $82,677.94  bank  check  for  eight 


                                            8 


 
bank  checks  worth  $10,000  each,  and  one  bank  check  for  $2,667.94.  Each  of  the 

checks was made payable to “John Sampson.” On or about and between June 12, 

2008 and January 12, 2009, Sampson redeemed two of the $10,000 bank checks for 

cash, negotiated the $2,667.94 bank check, and deposited three of the $10,000 bank 

checks  into  his  personal  bank  account.  Sampson  simply  retained  (and  never 

negotiated) the remaining three $10,000 checks.     

II.    Procedural History 

      As noted above, on April 29, 2013, a grand jury in the United States District 

Court  for  the  Eastern  District  of  New  York  returned  a  nine‐count  indictment 

against  Sampson,  charging  him  with,  inter  alia,  two  counts  of  federal‐program 

embezzlement. Count 1 charges Sampson with embezzling funds from the Forbell 

Street Referee Account. It alleges that Sampson committed embezzlement under 

18 U.S.C. § 666(a)(1)(A) on or about February 13, 2008, when he transferred $8,000 

from the Forbell Street Referee Account into his personal bank account.4  Count 2 

concerns  Sampson’s  alleged  embezzlement  from  the  Eighth  Avenue  Referee 



                                              
 
           4  Sampson entered into an agreement with the government that tolled the 

relevant statute of limitations from February 1, 2013 up to and including May 17, 
2013.   
                                            9 


 
Account. Count 2 alleges that Sampson committed embezzlement under 18 U.S.C. 

§ 666(a)(1)(A)  on  or  about  June  7,  2008  when  he  exchanged  the  $82,677.94  bank 

check made out to KCC for nine bank checks made payable to Sampson himself.   

       On  June  20,  2014,  Sampson  moved  to  dismiss  Counts  1  and  2  of  the 

indictment  pursuant  to  Federal  Rule  of  Criminal  Procedure  12(b).  Sampson 

argued, inter alia, that 18 U.S.C. § 3282(a) imposes a five‐year statute of limitations 

on  prosecutions  for  embezzlement  under  §  666(a)(1)(A),  and  that  the 

embezzlements  at  issue  in  this  case  were  “complete”—and  the  statute  of 

limitations began to run—when he failed to remit the surplus funds to the KCC in 

1998  and  2002.  The  government  opposed  Sampson’s  motion,  arguing,  inter  alia, 

that Sampson’s Rule 12(b) motion was not ripe, since the government had not yet 

proffered all of its evidence as to when Sampson formed his allegedly fraudulent 

intent and converted the funds.     

       The district court held oral argument on Sampson’s Rule 12(b) motion on 

October  23,  2014.  At  a  status  conference  on  October  31,  2014,  the  district  court 

judge, from the bench, rejected the government’s argument that Sampson’s Rule 

12(b) motion was not ripe, granted the motion, and accordingly dismissed Counts 

1 and 2. The judge orally explained that “the effective date of the embezzlement 


                                             10 


 
[was] the time [at] which [Sampson] did not return to the Kings County Clerk the 

surplus  monies  that  were  in  the  foreclosure  accounts. . . . That  means  that  the 

charges that have been brought based on the withdrawals in February of 2008 and 

in  June  of  2008  for  Counts  [1]  and  [2],  respectively,  are  outside  the  statute  of 

limitations.” Gov’t App’x at 174–75. The judge stated that a written opinion would 

be forthcoming.     

       A jury trial on the remaining charges in the indictment commenced on June 

22, 2015 and ended on July 24, 2015. On August 12, 2015, the district court issued 

a formal opinion and order memorializing the dismissal of the two embezzlement 

counts. The opinion concluded that Sampson’s embezzlement was “complete” for 

purposes of the five‐year statute of limitations when he failed to remit the surplus 

funds to the KCC: 

       [T]he statutes of limitations have long since expired for Counts 1 and 
       2. Defendant was obligated under court orders and [New York real 
       property law] to remit the surplus funds within five days of filing his 
       referee reports. . . . On the sixth day, when he did not return the funds, 
       Defendant appropriated the funds and completed the embezzlement. 
 




                                             11 


 
United States v. Sampson, 122 F. Supp. 3d 11, 20 (E.D.N.Y. 2015). The decision of 

August  12,  2015  constituted  a  final  judgment  on  the  embezzlement  counts.  The 

government timely appealed the district court’s decision.   

                                     DISCUSSION 

       Because the  district  court’s dismissal  of  Counts 1  and  2  of the  indictment 

raises questions of law, our review is de novo. See United States v. Gundy, 804 F.3d 

140, 145 (2d Cir. 2015).   

                                             I 

       Section § 666(a)(1)(A) of Title 18 prohibits “an agent of an organization[] or 

of a State, local, or Indian tribal government, or any agency thereof” that receives 

over $10,000 in federal funding during any one‐year period from “embezzl[ing], 

steal[ing],  obtain[ing]  by  fraud,  or  otherwise  without  authority  knowingly 

convert[ing] to the use of any person other than the rightful owner or intentionally 

misappl[ying], property that . . . is valued at $5,000 or more, and . . . is owned by, 

or  is  under  the  care,  custody,  or  control  of  such  organization,  government,  or 

agency.” 18 U.S.C. §§ 666(a)(1)(A), 666(b). Counts 1 and 2 of the indictment charge 

Sampson with “embezzlement” under this provision. Thus, Counts 1 and 2 must 

sufficiently  allege  that:  (1)  Sampson  “embezzle[d] . . . property  that  is  valued  at 


                                            12 


 
$5,000  or  more”;  (2)  Sampson  did  so  while  serving  as  “an  agent  of  an 

organization[]  or  of  a  State,  local,  or  Indian  tribal  government,  or  any  agency 

thereof” that receives over $10,000 of federal funding during any one‐year period; 

and (3) the property at issue was “owned by, or [was] under the care, custody, or 

control of [that] organization, government, or agency.” See id. 

       18 U.S.C. § 3282(a) states that “[e]xcept as otherwise expressly provided by 

law, no person shall be prosecuted, tried, or punished for any offense, not capital, 

unless the indictment is found or the information is instituted within five years 

next after such offense shall have been committed.” If a defendant raises a statute‐

of‐limitations  defense  under  §  3282(a),  the  government  bears  the  burden  of 

proving  compliance  with  the  statute  to  a  jury  beyond  a  reasonable  doubt.  See 

United States v. Martinez, 862 F.3d 223, 235 (2d Cir. 2017); United States v. Florez, 447 

F.3d 145, 150 n.2 (2d Cir. 2006). Both parties agree that § 3282(a)’s five‐year statute 

of limitations applies to prosecutions for embezzlement under § 666(a)(1)(A). This 

five‐year  period  begins  to  run  the  moment  a  crime  “ha[s]  been  committed.”  18 

U.S.C.  §  3282(a).  In  other  words,  the  five‐year  window  for  prosecution  opens 

“when  a  crime  is  ‘complete,’  thereby  ‘encouraging  law  enforcement  officials 

promptly to investigate suspected criminal activity.’” United States v. Williams, 733 


                                            13 


 
F.3d  448,  453  (2d  Cir.  2013)  (emphasis  added)  (quoting  United  States  v.  Rivera‐

Ventura,  72  F.3d  277,  281  (2d  Cir.  1995)).  A  crime  is  “complete  as  soon  as  every 

element in the crime occurs.” United States v. Vebeliunas, 76 F.3d 1283, 1293 (2d Cir. 

1996) (quoting United States v. Musacchio, 968 F.2d 782, 790 (9th Cir. 1991)). Thus, 

in this case, the five‐year statute of limitations for embezzlement under § 666(a)(1) 

began  to  run  as  soon  as  every  element  in  Sampson’s  alleged  crimes  had  taken 

place. 

       That  brings  us  to  the  meaning  of  “embezzlement”  for  purposes  of  §  666. 

Section  666  does  not  define  “embezzlement.”  We  must  therefore  interpret  the 

word according to its traditional meaning. See Sekhar v. United States, 570 U.S. 729, 

732 (2013); In re Sherman, 603 F.3d 11, 13 (1st Cir. 2010) (“There being no definition 

of embezzlement . . . in the Bankruptcy Code, we assume that Congress wrote with 

the  common  law  in  mind”  (citations  omitted)).  “Embezzlement”  is  historically 

defined as “the fraudulent appropriation of property by a person to whom such 

property has been intrusted, or into whose hands it has lawfully come.” Moore v. 

United  States,  160  U.S.  268,  269  (1895).  An  individual  commits  “embezzlement” 

when  he:  (1)  with  intent  to  defraud;  (2)  converts  to  his  own  use;  (3)  property 

belonging to another; in a situation where (4) the property initially lawfully came 


                                              14 


 
within his possession or control. See United States v. Clark, 765 F.2d 303–04 (2d Cir. 

1985); 3 Wayne R. LaFave, Substantive Criminal Law, § 19.6 (2d ed. 2003). Element 

(1), intent, is the mens rea of “embezzlement.”5  Elements (2), (3), and (4) are the 


                                              
 
           5  “To act with the ‘intent to defraud’ means to act willfully, and with the 

specific intent to deceive or cheat for the purpose of either causing some financial 
loss to another, or bringing about some financial gain to oneself.” United States v. 
Cloud, 872 F.2d 846, 852 n.6 (9th Cir. 1989). A “conversion” in this context consists 
of  “the  unauthorized  assumption  and  exercise  of  the  right  of  ownership  over 
goods belonging to another to the exclusion of the owner’s rights,” which includes 
a  “denial  or  violation  of  the  [owner’s]  dominion,  rights  or  possession”  over  his 
property. See Thyroff v. Nationwide Mut. Ins. Co., 460 F.3d 400, 403–04 (2d Cir. 2006).   
            
           An individual charged with overseeing another’s funds can “convert” those 
funds  by  intentionally  failing  to  remit  them  despite  the  existence  of  a  fiduciary 
duty to do so. See Dan B. Dobbs, Paul T. Hayden & Ellen M. Bublick, The Law of 
Torts § 67 (2d ed. 2011) (“A bailee who is under an obligation to return goods when 
a specific event occurs may be liable as a converter when the event occurs and he 
fails  to  return  the  goods,  whether  or  not  the  plaintiff  demands  them.”). 
Importantly, the “intent” required for such an act to qualify as a “conversion” is 
not the same as an “intent to defraud.” A “conversion” requires solely an “intent 
to  exercise  a  dominion  or  control  over  the  goods,”  in  a  manner  that  “is  in  fact 
inconsistent with [another’s] rights.” W. Page Keeton et al., Prosser and Keeton on 
the Law of Torts § 15 (5th ed. 1984); see also Dobbs et al., supra, at § 62 (“The defendant 
might believe the goods are his and that he has every right to deal with them, but, 
even so, he harbors the requisite intent [for a conversion] if he intends to act upon 
the  goods.”).  An  intent  to  defraud,  by  contrast,  involves  a  “specific  intent  to 
deceive  or  cheat.”  Cloud,  872 F.2d  at 852  n.6  (emphasis  added).  Thus,  “[a]  mere 
failure  to  pay  over  monies  belonging  to  another[]  without  fraudulent  intent”—
while  potentially  a  conversion—“is  not  [an]  embezzlement.”  29A  C.J.S. 
Embezzlement § 19 (2018). 
            
                                               15 


 
actus  reus  and  attendant  circumstances  elements.  When  all  four  elements  come 

together, an embezzlement is “complete” for statute‐of‐limitations purposes. See 

Vebeliunas, 76 F.3d at 1293. 

                                                  II 

                                                  A 

       The  district  court  concluded  that,  as  a  matter  of  law,  Sampson’s 

embezzlement was “complete” when he failed to remit the surplus funds within 

five days to the KCC. Accordingly, the court granted Sampson’s Rule 12(b) motion 

on  statute‐of‐limitations  grounds.  See  Sampson,  122  F.  Supp.  3d  at  20  (“When 

[Sampson] did not return the funds [on day six], and instead kept them in accounts 

under  his  name  and  to  which  he  alone  had  access,  he  completed  the  crime  of 

embezzlement.”). Citing the undisputed facts that Sampson received the surplus 

funds at issue in 1998 and 2002; that he placed the funds in escrow accounts that 

he opened at banks other than those specified in the relevant court orders; and that 

he  failed  to  remit  the  funds,  as  required,  within  five  days,  the  district  court 

concluded  that  “it  is  evident  that  [Sampson]  embezzled  the  money  from  the 

Forbell Street Property in 1998 and the Eighth Street Property in 2002”—and that 




                                            16 


 
“[o]n the sixth day, when he did not return the funds, Sampson . . . completed the 

embezzlement.” Id. This, we conclude, was error.     

      In  dismissing  the  embezzlement  counts  on  Sampson’s  Rule  12(b)  motion, 

the district court made an implicit factual determination that Sampson possessed 

the requisite fraudulent intent (if he possessed it at all) in 1998 and 2002, when he 

failed timely to remit the surplus funds.6  As noted above, an embezzlement is not 

“complete” until an individual converts the property of another with fraudulent 

intent. See, e.g., United States v. Nolan, 136 F.3d 265, 269 (2d Cir. 1998) (“[B]ecause 




                                              
 
           6  Admittedly, the district court’s opinion is somewhat ambiguous on this 

point.  Although  the  court  clearly  recognized  that  embezzlement  requires 
fraudulent  intent,  it  also  used  language  suggesting  that  an  embezzlement  is 
complete as a matter of law when an individual fails to remit funds in accordance 
with a legal obligation. See, e.g., Sampson, 12 F. Supp. 3d at 19–20 (“[T]he offense of 
embezzlement  is  completed  as  soon  as  there  has  been  an  actual  taking  of  the 
property. . . . [Accordingly, the moment that Sampson] did not return the [escrow] 
funds, [he] appropriated the funds and completed the embezzlement.” (internal 
quotation marks omitted) (quoting United States v. Sunia, 643 F. Supp. 2d 51, 75 
(D.D.C.  2009))).  We  therefore  read  the  district  court  as  having  made  a 
determination that if Sampson committed the crime at all, he necessarily possessed 
the requisite fraudulent intent—and thereby completed the alleged embezzlement 
offenses—outside  the  statute  of  limitations.  We  also  read  the  district  court  as 
having determined (again implicitly) that the actus reus of conversion took place, 
if at all, in 1998 and 2002, and not, as charged, when Sampson allegedly removed 
the  $8,000  from  the  Forbell  Street  Referee  Account  and  exchanged  the  monies 
reflected in the $82,677.94 KCC bank check for checks made out to himself. 
                                               17 


 
embezzlement  is  a  criminal  offense,  proof  of  unlawful  or  criminal  intent  is 

necessary  .  .  .  .”);  see  also  29A  C.J.S.  Embezzlement  § 19  (2018)  (“[For]  fiduciary 

embezzlement,  the  requisite  [fraudulent]  intent  need  not  coincide  with  the 

accused’s actual taking of the property . . . .”). Accordingly, in concluding that the 

embezzlements  charged  in  Counts  1  and  2  were  complete,  respectively,  in  1998 

and  2002,  the  district  court  necessarily  found  that  if  Sampson  possessed  the 

requisite  fraudulent  intent,  he  possessed  it  at  that  time,  providing  him  with  a 

statute‐of‐limitations defense. 

       We  conclude  that  this  pretrial  factual  finding  constituted  a  premature 

adjudication  as  to  the  sufficiency  of  the  government’s  evidence  and  was  thus 

improper at the Rule 12(b) stage. To be clear, Rule 12(b) allows “[a] party [to] raise 

by pretrial motion any defense, objection, or request that the court can determine 

without a trial  on  the  merits.”  Fed. R.  Crim.  P. 12(b)(1).  In  some  circumstances, 

moreover,  a  party  may  raise  and  establish  a  statute‐of‐limitations  defense  via  a 

Rule  12(b)  motion,  such  as  when  the  defense  is  clear  from  the  face  of  the 

indictment. See, e.g., Toussie v. United States, 397 U.S. 112, 113–14 (1970) (noting that 

a  defendant  charged  in  1967  under  an  indictment  alleging  a  willful  failure  to 

register for the draft in 1959 may raise the statute‐of‐limitations issue in a pre‐trial 


                                              18 


 
motion).  But  when  such  a  defense  raises  dispositive  “evidentiary  questions,”  a 

district court must defer resolving those questions until trial. See United States v. 

Knox, 396 U.S. 77, 83 & 83 n.7 (1969); see also United States v. Wilson, 26 F.3d 142, 159 

(D.C.  Cir.  1994)  (“[A]  decision  on  a  [Rule  12]  motion  should  be  deferred[]  if 

disposing of the motion involves deciding issues of fact that are inevitably bound 

up  with  evidence  about  the  alleged  offense  itself.”);  United  States  v.  Shortt 

Accountancy  Corp.,  785  F.2d  1448,  1452  (9th  Cir.  1986)  (“If  [a]  pretrial  claim  is 

‘substantially  founded  upon  and  intertwined  with’  evidence  concerning  the 

alleged offense, the motion falls within the province of the ultimate finder of fact 

and must be deferred.” (quoting United States v. Williams, 644 F.2d 950, 953 (2d Cir. 

1981))).  Here,  the  government  disputes  the  precise  timing  of  Sampson’s  alleged 

fraudulent conversion and argued before the district court that it was premature 

to adjudicate Sampson’s statute‐of‐limitations defense when the indictment was 

sufficient  on  its  face  and  the  government  had  not  proffered  all  its  evidence.  In 

rejecting  this  argument,  the  district  court  essentially  granted  “summary 

judgment” to Sampson. Because the civil summary judgment mechanism does not 

exist  in  federal  criminal  procedure  and  the  district  court  acted  prematurely  in 




                                             19 


 
addressing the statute‐of‐limitations issue, we vacate the district court’s decision 

of August 12, 2015, reinstate the two embezzlement counts, and remand.   

                                                    B 

       The drafters of the Federal Rules of Criminal Procedure “cross‐pollinated” 

the Rules with principles from the Federal Rules of Civil Procedure. James Fallows 

Tierney,  Comment,  Summary  Dismissals,  77  U.  Chi.  L.  Rev.  1841,  1843  (2010). 7 

Conspicuously absent from the Federal Rules of Criminal Procedure, however, is 

an analogue for summary judgment under Federal Rule of Civil Procedure 56. See 

United  States  v.  Yakou,  428  F.3d  241,  246  (D.C.  Cir.  2005)  (“There  is  no  federal 

criminal procedural mechanism that resembles a motion for summary judgment 

in the civil context.”); accord United States v. Huet, 665 F.3d 588, 595 (3d Cir. 2012); 


                                              
 
           7   Federal  Rule  of  Criminal  Procedure  7,  for  example,  which  governs  the 

presentment of an indictment, was modeled after Federal Rule of Civil Procedure 
8, which governs the presentment of a pleading. See Fed. R. Crim. P. 7; Fed. R. Civ. 
P. 8; Jesse Jenike‐Godshalk, Comment, “Plausible Cause”?: How Criminal Procedure 
Can Illuminate the U.S. Supreme Court’s New General Pleading Standard in Civil Suits, 
79 U. Cin. L. Rev. 791, 807 (2010). Federal Rule of Criminal Procedure 12, which 
concerns,  inter  alia,  motions  to  dismiss  facially  deficient  indictments,  resembles 
Federal Rule of Civil Procedure 12, which concerns, inter alia, motions to dismiss 
facially invalid complaints. See Fed. R. Crim. P. 12; Fed. R. Civ. P. 12. And Federal 
Rule of Criminal Procedure 29, which allows a party to move for a judgment of 
acquittal, is similar to Federal Rule of Civil Procedure 50, which allows a party to 
move for a judgment as a matter of law. See Fed. R. Crim. P. 29; Fed. R. Civ. P. 50. 
                                              20 


 
United States v. Pope, 613 F.3d 1255, 1259–60 (10th Cir. 2010) (Gorsuch, J.); United 

States v. Salman, 378 F.3d 1266, 1268 (11th Cir. 2004) (per curiam); United States v. 

Boren, 278 F.3d 911, 914 (9th Cir. 2002); United States v. Nabors, 45 F.3d 238, 240 (8th 

Cir. 1995). Motions for summary judgment allow judges to examine the evidence 

adduced by both sides before trial and award judgment if, based on the proffered 

evidence, no rational trier of fact could find for the non‐moving party. See Fed. R. 

Civ. P. 56(a); Ricci v. DeStefano, 557 U.S. 557, 586 (2009). The summary judgment 

motion in civil actions existed at the time of the creation of the Federal Rules of 

Criminal  Procedure,  but  the  Rules’  drafters  decided  not  to  transplant  this 

particular flower out of the foreign soil of civil procedure. See Ion Meyn, Why Civil 

and Criminal Procedure Are So Different: A Forgotten History, 86 Fordham L. Rev. 697, 

710 (2017). Accordingly, although a judge may dismiss a civil complaint pretrial 

for  insufficient  evidence,  a  judge  generally  cannot  do  the  same  for  a  federal 

criminal  indictment.  See  United  States  v.  Williams,  504  U.S.  36,  53  (1992);  United 

States v. Calandra, 414 U.S. 338, 345 (1974); Costello v. United States, 350 U.S. 359, 

363–64 (1956); see also United States v. Guerrier, 669 F.3d 1, 4 (1st Cir. 2011) (“[C]ourts 




                                             21 


 
routinely rebuff efforts to use a motion to dismiss as a way to test the sufficiency 

of the evidence behind an indictment’s allegations . . . .”). 

       This distinction between federal civil and criminal procedure comports with 

broader differences between the civil and criminal regimes. First, federal criminal 

discovery  is  far  more  limited  than  federal  civil  discovery.  When  the  federal 

government  acts  as  prosecutor  in  a  criminal  case,  it  does  not  face  the  same 

mandatory disclosure regime as when it acts as plaintiff in a civil case. Compare, 

e.g., Fed. R. Crim. P. 16(a), with Fed. R. Civ. P. 26. To be clear, a federal criminal 

defendant can compel the government to disclose specified materials simply by 

asking  for  them,  see,  e.g.,  Fed.  R.  Crim.  P.  12.1(b),  12.2,  12.3,  16(a),  and  certain 

statutory provisions and constitutional mandates require significant disclosures, 

see,  e.g.,  18  U.S.C.  §  3500(b);  Giglio  v.  United  States,  405  U.S.  150  (1972);  Brady  v. 

Maryland, 373 U.S. 83 (1963). But the fact remains that federal civil and criminal 

procedure  are  different,  and  that  “unlike  their  civil  counterparts,  criminal 

proceedings have no extensive discovery . . . procedures requiring both sides to 

lay their evidentiary cards on the table before trial.” Pope, 613 F.3d at 1259–60; see 

also United States v. Gottlieb, 493 F.2d 987, 994 (2d Cir. 1974) (affirming a district 

court’s  “refus[al]  to  order  compliance  with  all  of  [the  defendant’s]  very  broad 


                                                 22 


 
demands for discovery,” because “[t]he government was not required to disclose 

its  evidence  in  advance  of  trial”);  David  A.  Sklansky  &  Stephen  C.  Yeazell, 

Comparative  Law  Without  Leaving  Home:  What  Civil  Procedure  Can  Teach  Criminal 

Procedure, and Vice Versa, 94 Geo. L.J. 683, 713–14 (2006) (describing how criminal 

proceedings  often  rely  on  an  element  of  surprise  at  trial  in  a  way  that  civil 

proceedings do not).   

       This has implications for the proper construction of Rule 12(b). Permitting 

civil “summary judgment”‐like motions under this Rule would enable an end‐run 

around  the  calibrated  framework  for  discovery  in  criminal  cases.  To  overcome 

such motions, the government might need to reveal its complete case before trial. 

But this would upset the policy choices reflected in the criminal discovery rules—

and provide an advantage to the defense that the Rules’ drafters did not intend.8 


                                              
 
           8   We  need  not  elaborate  here  on  the  numerous  rationales  for  more 

calibrated discovery in federal criminal, as opposed to civil, cases. Suffice it to say 
that  even  as  there  has  been  a  trend  in  recent  decades  to  somewhat  broader 
discovery in federal criminal cases, concerns persist regarding: legal and practical 
constraints  on  the  ability  to  afford  reciprocal  discovery  against  the  criminal 
defendant;  whether  full  disclosure  of  the  government’s  case  facilitates  defense 
perjury; and whether such concerns as these militate against broader discovery by 
the  prosecution,  given  its  heavy  burden  of  proof.  See  5  Wayne  R.  LaFave  et  al., 
Criminal  Procedure  §  20.1(b)  (4th  ed.  2017);  2  Charles  Alan  Wright  et  al.,  Federal 
Practice & Procedure: Criminal § 251 (4th ed. 2018); Steven A. Saltzburg & Daniel J. 
                                               23 


 
       Even  more  fundamentally,  authorizing  district  court  judges  to  resolve 

dispositive fact‐based evidentiary disputes on Rule 12(b) motions risks invading 

“the inviolable function of the jury” in our criminal justice system. See Lopez for & 

in Behalf of Garcia v. Curry, 583 F.2d 1188, 1192 (2d Cir. 1978). Judges can, of course, 

make factual determinations in matters that do not implicate the general issue of 

a defendant’s guilt, see Fed. R. Crim. P. 12(b), 12(d), such as motions to suppress 

evidence, see Fed. R. Crim. P. 12(b)(3)(C), selective prosecution objections, see Fed. 

R. Crim. P. 12(b)(3)(A)(iv), and objections concerning discovery under Rule 16, see 

Fed.  R.  Crim.  P.  12(b)(3)(E).  But  when  a  defense  raises  a  factual  dispute  that  is 

inextricably intertwined with a defendant’s potential culpability, a judge cannot 

resolve that dispute on a Rule 12(b) motion. See United States v. Schafer, 625 F.3d 

629, 635 (9th Cir. 2010) (“[I]f [a] pretrial motion raises factual questions associated 


                                              
 
Capra,  American  Criminal  Procedure  973–75  (9th  ed.  2010).  In  addition,  as  the 
Supreme  Court  recently  noted,  affording  federal  criminal  defendants  a  “sneak 
preview”  of  the  government’s  case  could  “facilitate  witness  tampering  [and] 
jeopardize witness safety.” Kaley v. United States, 134 S. Ct. 1090, 1101–02 (2014). 
Federal  criminal  discovery  rules  contain  numerous  safeguards  to  protect  the 
identities  of  government  witnesses  until  they  testify  at  trial.  See,  e.g.,  18  U.S.C. 
§ 3500(a); Fed. R. Crim. P. 26.2(a); see also United States v. Ruiz, 536 U.S. 622, 631–32 
(2002);  Ronald  J.  Allen  et  al.,  Comprehensive  Criminal  Procedure  1190–91  (4th  ed. 
2016). 
            
                                              24 


 
with  the  validity  of  [a]  defense,  the  district  court  cannot  make  those 

determinations.  Doing  so  would  ‘invade  the  province  of  the  ultimate  finder  of 

fact.’”  (citation  omitted)  (quoting  Shortt  Accountancy,  785  F.2d  at  1452));  see  also 

United  States  v.  Williams,  644  F.2d  950,  952–53  (2d  Cir.  1981)  (“[I]t  would  be 

impractical  and  unwise  to  attempt  pretrial  resolution  of  the  [defendant’s]  due 

process claims, because they are substantially founded upon and intertwined with 

the evidence to be presented at trial.”). Because of this critical fact‐finding role of 

the jury, the Supreme Court has admonished that “where intent of the accused is 

an ingredient of the crime charged, its existence is a question of fact” that a judge 

cannot  resolve  on  the  jury’s  behalf.  Morissette  v.  United  States,  342  U.S.  246,  274 

(1952).    The  same  rationale  must  apply  to  a  statute‐of‐limitations  defense  that 

turns  on  the  precise  timing  of  a  defendant’s  fraudulent  conversion.  See  United 

States v. Sams, 865 F.2d 713, 716 (6th Cir. 1988) (explaining that a willful failure to 

pay a tax is “complete” for statute‐of‐limitations purposes not when an individual 

fails  to  pay  the  tax, but  rather  when  “the  failure  to  pay  the  tax  becomes  willful” 

(emphasis  added)  (quoting  United  States  v.  Andros,  484  F.2d  531,  532  (9th  Cir. 

1973))).   




                                              25 


 
       Here,  Sampson’s  Rule  12(b)  motion  effectively  asked  the  district  court  to 

make  a  factual  finding  about  the  precise  moment  at  which  he  acted  with 

fraudulent  intent  to  convert  the  funds  at  issue  in  this  case.  Rule  12,  however, 

“permits pretrial resolution of a motion to dismiss the indictment only when ‘trial 

of  the  facts  surrounding  the  commission  of  the  alleged  offense  would  be  of  no 

assistance  in  determining  the  validity  of  the  defense.’”  Pope,  613  F.3d  at  1259 

(quoting United States v. Covington, 395 U.S. 57, 60 (1969)). The question of when 

Sampson possessed fraudulent intent as to the sums specified in Counts 1 and 2 

was inherently intertwined with the question of whether he possessed fraudulent 

intent—one of the elements of embezzlement. Such a question might have been 

resolvable pretrial in a civil case. But it was not resolvable pretrial, in a criminal 

setting, on the record here.   

                                                  C 

       To be sure, in United States v. Alfonso, 143 F.3d 772 (2d Cir. 1998), we outlined 

a  narrow  exception  to  the  rule  that  a  court  cannot  test  the  sufficiency  of  the 

government’s  evidence  on  a  Rule  12(b)  motion.  In  Alfonso,  the  district  court 

dismissed a Hobbs Act robbery count pretrial in response to the defendants’ Rule 

12(b) motion, concluding that “the Government [failed to adduce] sufficient facts 


                                            26 


 
to establish a nexus between the robbery allegedly committed by [the defendants] 

and any obstruction of interstate commerce.” Id. at 773–74. As here, we held that 

the district court’s “inquiry into the sufficiency of the [government’s] evidence” 

on  this  issue  “was  premature.”  Id.  at  776.  We  distinguished  United  States  v. 

Mennuti, 639 F.2d 107 (2d Cir. 1981), which upheld a pretrial sufficiency‐of‐the‐

evidence  ruling  where  the  government  had  voluntarily  submitted  an  affidavit 

containing the entirety of its proof. Alfonso, 143 F.3d at 777; see also Mennuti, 639 

F.2d at 108 & n.1. Alfonso made clear that “[u]nless the government has made what 

can fairly be described as a full proffer of the evidence it intends to present at trial,” 

the  sufficiency  of  the  evidence  is  not  appropriately  addressed  by  a  Rule  12(b) 

motion pretrial. Alfonso, 143 F.3d at 776–77.9   

       The  exception  employed  in  Mennuti  and  elaborated  on  in  Alfonso  is 

extraordinarily narrow. As Alfonso states, the government must make a “detailed 

presentation of the entirety of the evidence” before a district court can dismiss an 

indictment on sufficiency grounds. Id. at 777. Moreover, our research reveals—and 


                                              
 
           9   Although  Alfonso  referred  only  to  the  “jurisdictional”  element  of  an 

offense,  we  have  since  clarified  that  its  holding  applies  to  any  element  of  an 
offense. See United States v. Perez, 575 F.3d 164, 166–67 (2d Cir. 2009). 
            
                                               27 


 
the  parties  cite—no  federal  appellate  case  upholding  the  authority  of  a  district 

court to require the government, before trial, to make such a presentation. Indeed, 

if the district court possessed such authority, it could effectively force a summary 

judgment‐like  motion  on  the  government—and,  as  explained  above,  summary 

judgment does not exist in federal criminal procedure. See Huet, 665 F.3d at 595; 

Pope, 613 F.3d at 1259–60; Yakou, 428 F.3d at 246; Salman, 378 F.3d at 1268.10 

       Simply  put,  the  government  in  Sampson’s  case  cannot  “fairly”  be  said  to 

have made “a full proffer of the evidence it intends to present at trial” concerning 

the precise time at which Sampson formed the intent to fraudulently convert the 

funds at issue in Counts 1 and 2. See Alfonso, 143 F.3d at 776–77. There was some 

dispute  about  this  point  at  oral  argument.  Sampson’s  counsel  posited  that  the 

government  had  in  fact  made  a  “full  proffer”  of  its  evidence.  But  we  cannot 

conclude  that  to  be  the  case.  During  a  hearing,  the  district  court  asked  the 



                                              
 
           10   We  further  note  that  the  Supreme  Court’s  decision  in  Kaley  v.  United 

States, 134 S. Ct. 1090 (2014), may cast doubt on the continued viability of even this 
narrow exception. See LaFave, Criminal Procedure, supra, § 15.5(a) (“Kaley arguably 
indicates . . . that the grand jury determination as to evidence sufficiency cannot 
be  contradicted  pretrial  by  a  process  that  finds  inadequacy  in  other  sources  of 
evidence.”). We need not address the question, however, because even assuming 
that the exception remains viable, Sampson’s case does not fall within it. 
                                              28 


 
government whether it had other evidence to support its position concerning the 

statute  of  limitations.  See  Gov’t  App’x  at  102.  The  government  proffered  some 

additional evidence after the hearing. See id. at 159–67. But it was clear that the 

government had not yet proffered all of its evidence. See, e.g., id. at 102 (mentioning 

“statements attributed to Mr. Sampson, at the time that, for example, he created 

the 2006 check, the check in which he emptied the Eighth Avenue account . . . .”); 

id.  at  145–46  (mentioning  evidence  that  Sampson  opened  numerous  referee 

accounts at incorrect banks—including accounts from which he apparently did not 

embezzle); compare id. at 170 (Sampson’s counsel arguing that the government’s 

additional  proffer  “really  [didn’t]  add  anything”  and  “just  recite[d]  what  [was] 

already in the [i]ndictment”), with Alfonso, 143 F.3d at 777 (“The government’s brief 

statement . . . cannot fairly be described as a full proffer for purposes of a pretrial 

ruling  on  the  sufficiency  of  the  evidence.”).  Indeed,  in  its  opinion  granting 

Sampson’s motion to dismiss, the district court itself seemed to acknowledge the 

point. See Sampson, 122 F. Supp. at 18–19 (“The government’s additional contention 

that the motion is premature because it has not proffered all of the evidence related 

to the embezzlements is also unavailing. Supplemental evidence would not alter 

the Court’s decision . . . .”); id. at 19 n.8 (“[A]t the eleventh hour, the government 


                                           29 


 
proffered additional evidence that had no relevance or bearing on the Court’s decision.” 

(emphasis added)).11 

       We agree with the district court that Sampson’s placement of the surplus 

funds at issue in banks other than those specified in court orders and his failure to 

remit the funds within five days of their receipt could constitute evidence that he 

possessed an intent to defraud with respect to these funds—thereby completing 

any  embezzlement  offense  with  respect  to  the  funds—outside  the  statute  of 

limitations. But this evidence is far from conclusive as a matter of law. Moreover, 

it cannot be said that “trial of the facts surrounding the commission of the alleged 




                                              
 
           11  It is worth contrasting the government’s limited proffer in this case with 

the  proffer  that  the  government  voluntarily  submitted  in  Mennuti.  That  proffer 
consisted of a point‐by‐point outline of how the government would establish each 
element  of  the  indictment’s  counts,  including  testimony  that  the  government 
intended  to  present  at  trial.  See  Mennuti,  639  F.2d  at  108  &  n.1.  As  we  noted  in 
Alfonso, it can sometimes be to the government’s benefit voluntarily to submit such 
a  proffer: the  government  can  appeal a  Rule  12(b)  pretrial  determination  that it 
lacks sufficient evidence to prove its case, but it cannot appeal a similar Rule 29 
determination. Alfonso, 143 F.3d at 777 n.7. In any event, the record here does not 
permit the conclusion that there was such a comprehensive proffer, qualifying as 
a  “detailed  presentation  of  the  entirety  of  the  evidence  that  [the  government] 
would present to a jury” regarding when Sampson allegedly formed the requisite 
fraudulent intent. Id. at 777. Absent a complete proffer, the district court could not 
inquire into the sufficiency of the government’s case. See id. 
                                              30 


 
offense  would  be  of  no  assistance  in  determining  the  validity  of  [the  statute  of 

limitations] defense.’” Pope, 613 F.3d at 1259 (quoting Covington, 395 U.S. at 60).   

       Thus, consider Count 1, which alleges that Sampson “embezzle[d]” $8,000 

from the Forbell Street Account “[o]n or about February 13, 2008.” Gov’t App’x at 

52, ¶ 54. The indictment alleges that in 1998, Sampson placed the Forbell Street 

surplus  funds  into  the  escrow  account  and  then  failed  to  remit  them.  The 

indictment then alleges that Sampson engaged in periodic “cash withdrawals and 

electronic transfers” from the account starting around July 1998. Gov’t App’x at 

42,  ¶  20.  A  factfinder  might  consider  such  conduct  to  establish  a  referee’s 

fraudulent intent, from the start, to convert all the money in the account to his own 

use,  including  money  not  yet  removed.  But  such  conduct  would  not  constitute 

embezzlement as to proceeds not yet transferred or withdrawn if the referee, while 

neglectful  of  his  legal  obligation  promptly  to  remit,  never  acted  with  the 

fraudulent intent to take control of the remaining funds for himself—meaning, to 

fraudulently convert them.12  If that were the case as to Sampson, then his alleged 


                                              
 
           12  The government argues that retaining funds in an escrow account beyond 

a court‐imposed or statutory deadline is not uncommon, and not conclusive as to 
intent to defraud. See Br. for Appellant at 25–26. Indeed, at least one New York 
court described a practice in the 1950s pursuant to which court‐appointed referees 
                                               31 


 
periodic withdrawals from the account between July 1998 and June 2008 would 

constitute individual and separate acts of embezzlement (assuming, of course, that 

he acted with the requisite fraudulent intent in each case).13  Sampson would have 

then “completed” the embezzlement for the $8,000 at issue in Count 1 only “on or 

about February 13, 2008,” when the indictment alleges that he took the $8,000 out 

of the account (assuming, again, that he did so with the requisite fraudulent mens 

rea).14   

                                              
 
would  routinely  retain  surplus  funds  in  escrow  accounts  until  a  court  ordered 
their distribution, despite judgments requiring such funds to be remitted promptly 
to a court‐designated depository. See In re Ball’s Will, 115 N.Y.S.2d 148, 149 (N.Y. 
Sup. Ct. 1952) (addressing referee treatment of surplus funds from foreclosures in 
Queens County, New York).   
          We do not opine on facts to be established at trial, nor take any view as to 
        13

the validity of Sampson’s statute‐of‐limitations defense. We note, however, that 
Eric  Newton,  a  Kings  County  Court  clerk,  testified  at  Sampson’s  trial  on  the 
indictment’s other counts that, on at least one occasion, Sampson remitted surplus 
funds from a foreclosure action on an untimely basis. See Notice of Filing of Official 
Transcript  of  Proceedings  as  to  John  Sampson  Held  on  6/24/2015,  No.  1:13‐cr‐
00269‐DLI‐1 (E.D.N.Y. Aug. 12, 2015), ECF 219 at 84. This testimony may constitute 
evidence that Sampson did not form the requisite fraudulent intent to embezzle 
the funds in the Forbell Street Account until he transferred them into his personal 
account.  We  also  note  that  Ahmad  testified  that  Sampson  feared  that  law 
enforcement officials would discover that he had removed funds from the escrow 
accounts—not that he had failed to remit those funds in the first place. Id. at 107. 
          Count 2 presents a more complex issue than Count 1. Count 2 alleges that 
        14

Sampson embezzled $82,677.94 of the Eighth Avenue Surplus on or about June 7, 
2008.  Gov’t  App’x  at  53,  ¶  56.  According  to  the  facts  outlined  earlier  in  the 
                                           32 


 
       To be clear, on the record before us, we do not know if the government will 

be able to prove that Sampson completed the alleged embezzlements within the 

statute  of limitations.  But  that  fact  alone  is  not  enough  to  mandate dismissal of 

Sampson’s embezzlement counts, for “we simply cannot approve dismissal of an 

indictment on the basis of predictions as to what the trial evidence will be.” United 

States v. DeLaurentis, 230 F.3d 659, 661 (3d Cir. 2000). On remand, if the government 

proceeds with Sampson’s prosecution, a jury must be presented with the evidence 

as to when (if ever) Sampson’s fraudulent intent arose regarding the $8,000 that he 




                                              
 
indictment,  however,  Sampson  had  embezzled  $27,500  of  the  $82,677.94  Eighth 
Avenue  Surplus  by  July  21,  2006.  Id.  at  43,  ¶  24.  The  fact  that  Sampson  is  later 
alleged to have attempted to replace that money is irrelevant; an embezzlement 
offense  is  complete  when  all  the  elements  are  met,  even  if  the  defendant  later 
attempts to return the money he took. See United States v. Angelos, 763 F.2d 859, 861 
(7th Cir. 1985). Thus, even if Sampson lacked fraudulent intent for the remainder 
of the funds in the account until 2008, taking the indictment’s allegations as true, 
Sampson could have embezzled—at most—$55,167.94 on or about June 7, 2008, 
not  $82,677.94.  Nonetheless,  $55,167.94  is  still  “$5,000  or  more,”  which  is  what 
§ 666(a)(1)(A) requires for jurisdictional purposes. See, e.g., United States v. Stringer, 
730 F.3d 120, 124 (2d Cir. 2013) (“An indictment ‘need not be perfect, and common 
sense and reason are more important than technicalities.’” (quoting United States 
v.  De  La  Pava,  268  F.3d  157,  162  (2d  Cir.  2001))).  Because  Count  2  “contains  the 
elements  of  the  offense  intended  to  be  charged,  and  sufficiently  apprises  the 
defendant of what he must be prepared to meet,” we consider it sufficient for Rule 
12(b)  purposes.  See  Russell  v.  United  States,  369  U.S.  749,  763  (1962)  (internal 
quotation marks omitted). 
                                                33 


 
allegedly  transferred  from  the  Forbell  Street  Referee  Account  in  2008,  and  the 

$55,167.94  reflected  in  the  bank  check  payable  to  the  KCC  that  he  allegedly 

exchanged that same year for bank checks made payable to himself.   

      In  sum,  the  question  of  the  timing  of  Sampson’s  alleged  fraudulent 

conversions is factual, not legal. And a factual dispute such as this one, going to a 

statute‐of‐limitations  defense  that  is  itself  inextricably  intertwined  with  an 

element of the crime (here, the mens rea of embezzlement) cannot be resolved on a 

Rule 12(b) motion—at least when, as here, the government has not yet proffered 

all of its evidence. The district court thus applied an erroneous legal standard to 

reach  a  premature  conclusion.  Accordingly,  its  pretrial  order  concluding  that 

Sampson’s  alleged  embezzlements  were  outside  the  statute  of  limitations  as  a 

matter of law must be vacated. 

                                           III 

      Sampson argues that notwithstanding the above error, we should affirm the 

district court’s decision on other grounds. We disagree.   

      First,  Sampson  contends  that  because  the  government  purportedly  took 

inconsistent positions on the fraudulent intent issue during its prosecution of the 

other  counts  in  the  indictment,  it  is  somehow  estopped  from  arguing  that  the 


                                           34 


 
alleged  embezzlements  were  “complete”  in  2008.  Sampson,  however,  cites  no 

relevant support for this proposition. The cases that Sampson cites in his brief—

United States v. GAF Corp., 928 F.2d 1253 (2d Cir. 1991); United States v. Salerno, 937 

F.2d 797 (2d Cir. 1991), rev’d on other grounds, 505 U.S. 317 (1992); United States v. 

Lopez‐Ortiz, 648 F. Supp. 2d 241 (D.P.R. 2009); and United States v. Bakshinian, 65 F. 

Supp. 2d 1104 (C.D. Cal. 1999)—all concern the admissibility of a prior inconsistent 

statement by the government as an admission by a party‐opponent under Federal 

Rule  of  Evidence  801(d)(2).  These  cases  are  far  from  enough  to  rebut  the 

extraordinarily  strong  presumption  against  applying  equitable  estoppel  against 

the  government.  See,  e.g.,  Drozd  v.  I.N.S.,  155  F.3d  81,  90  (2d  Cir.  1998)  (“The 

doctrine of equitable estoppel is not available against the government ‘except in 

the most serious of circumstances,’ and is applied ‘with the utmost caution and 

restraint.’”  (internal  citations  omitted)  (first  quoting  United  States  v.  RePass,  688 




                                              35 


 
F.2d 154, 158 (2d Cir. 1982); then quoting Estate of Carberry v. Comm’r of Internal 

Revenue, 933 F.2d 1124, 1127 (2d Cir. 1991))).15   

       Second,  Sampson  argues  that  we  should  affirm  the  dismissal  of  the  two 

embezzlement counts on lack of subject‐matter jurisdiction grounds. To the extent 

that Sampson’s argument concerns the sufficiency of the government’s evidence, 

we decline to address his argument, for the reasons explained above. To the extent 

that Sampson’s argument challenges the sufficiency of the indictment, however, 

we reject his argument on the merits.   

       As  described  above,  an  individual  can  be  convicted  of  federal‐program 

“embezzlement” only if he was an “agent of an organization, or of a State, local, 

or Indian tribal government, or any agency thereof” that “receive[d], in any one 

year  period,  benefits  in  excess  of  $10,000  under  a  Federal  program  involving  a 

grant, contract, subsidy, loan, guarantee, or other form of Federal assistance.” 18 




                                              
 
           15  To  the  extent  that Sampson  claims the  indictment  is  deficient  because  it 

somehow  alleges  that  Sampson  embezzled  the  funds  at  issue  both  before  and 
during  2008,  we  reject  his  argument.  Nothing  in  the  indictment  stands  for  the 
proposition  that  Sampson  embezzled all  of  the  surplus  funds  when  he  failed to 
remit them in 1998 and 2002. Rather, the indictment alleges that Sampson began to 
embezzle surplus funds from the relevant accounts around that period. See Gov’t 
App’x at 42, ¶ 20; id. at 43, ¶ 23.   
                                                36 


 
U.S.C. §§ 666(a)(1)(A), 666(b). “Agent” is defined as “a person authorized to act on 

behalf  of  another  person  or  a  government,”  id.  §  666(d)(1),  and  government 

“agency” includes “a subdivision of the . . . judicial . . . branch of government,” id. 

§ 666(d)(2). Sampson’s indictment alleges that he “act[ed] on behalf of the Supreme 

Court [of the State of New York]” when he served as a referee for the foreclosure 

proceedings, and, as a result, was the Supreme Court’s “agent.” Gov’t App’x at 37, 

¶ 4; id. at 52, ¶ 54; id. at 53, ¶ 56. Furthermore, the indictment insists, “[i]n or about 

and between 2007 and 2009, the Supreme Court received in excess of $10,000 in 

federal  grants  each  year.”  Id.  at  40,  ¶  13.  Therefore,  the  indictment  claims,  the 

Supreme  Court  was  an  “agency  of  state  government  that  received  benefits  in 

excess of $10,000 under one or more Federal programs.” Id. at 52, ¶ 54; id. at 53, 

¶ 56. 

         Sampson     challenges     the    indictment’s—and,         by    extension,     the 

government’s—allegation on three grounds. First, Sampson claims that he was not 

an agent of the “Supreme Court of the State of New York” when he served as a 

referee,  but  rather  an  agent  of  the  “Kings  County  Supreme  Court.”  Sampson 

argues that “nothing authorized [him] to act on behalf of an entity known as ‘the 

Supreme Court of the State of New York,’” and that “[t]he entity known as the 


                                             37 


 
‘Supreme Court of the State of New York’ does not exist in any physical sense.” 

Br. for Def.‐Appellee at 25, 38. The problem, however, is that the New York State 

Constitution mentions only one “supreme court.” See N.Y. Const. art. VI, § 1; id., 

§ 7 (“The supreme court shall have general original jurisdiction in law and equity.” 

(emphasis  added)).  Accordingly,  New  York’s  highest  tribunal,  the  New  York 

Court of Appeals, has made clear that 

      the  Supreme  Court  is  a  single  great  tribunal  of  general  state‐wide 
      jurisdiction,  rather  than  an  aggregation  of  separate  courts  sitting  in  the 
      several  counties  or  judicial  districts  of  the  state.  “There  is,”  we  have 
      stated, “but one supreme court in the state and the jurisdiction of its 
      justices is coextensive with the state.” That unity has been preserved 
      throughout  the  court’s  history,  as  local  tribunals  of  civil  and  of 
      criminal jurisdiction have been merged with it.   

Schneider v. Aulisi, 307 N.Y. 376, 381 (1954) (citations omitted) (emphasis added) 

(quoting People ex rel. New York Cent. & Hudson Riv. R.R. Co. v. Priest, 169 N.Y. 432, 

435  (1902)).  Because  “[t]he  interpretation  of  a  state  statute  or  constitutional 

provision  made  by  that  state’s  highest  court  is  binding  on  a  federal  court,” 

Auerbach v. Rettaliata, 765 F.2d 350, 352 (2d Cir. 1985), we cannot question the Court 

of Appeals’ determination that, for the purposes of jurisdiction, there is no such 

entity  as  the  “Kings  County  Supreme  Court,”  but  rather  simply  one  “Supreme 

Court  of  the  State  of  New  York.”  While  Sampson  may  therefore  be  correct  that 

“[t]he entity known as ‘the Supreme Court of the State of New York’ does not exist 
                                      38 


 
in any physical sense,” it does exist in a legal sense, and that is all that matters for 

purposes of Sampson’s argument.   

       Second,  Sampson  submits  that  even  if  he  was  an  “agent”  of  a  pertinent 

government  agency,  his  agency  terminated  when  the  Forbell  Street  and  Eighth 

Avenue Foreclosure Actions ended in 1999 and 2002, respectively. But the court 

orders  that  appointed  Sampson  as  a  referee  contain  no  expiration  date  for  his 

agency.  And  “[i]f  the  parties  do  not  specify  a  duration  for  the  agent’s  actual 

authority, it terminates after a reasonable period of time. What is a reasonable time 

is an issue for the trier of fact.” Restatement (Third) Of Agency § 3.09 cmt. d (2018) 

(emphasis  added).  Accordingly,  absent  a  voluntary  and  full  proffer  of  the 

government’s evidence, the issue of whether Sampson’s agency terminated along 

with the foreclosure actions is one for the jury to resolve.   

       Finally, and in the alternative, Sampson argues that his agency terminated 

before  2008  when,  according  to  the  indictment,  he  committed  multiple  discrete 

acts  of  embezzlement.  It  is  true  that  agency  can  sometimes  terminate  when, 

“without  knowledge  of  the  principal,”  the  agent  commits  “a  serious  breach  of 

loyalty  to  the  principal.”  Restatement  (Second)  of  Agency  §  112  (1958).  But  we 

decline to read this principle into the definition of “agent” under § 666. If we did, 


                                            39 


 
a government employee’s “agency” would terminate the moment that he commits 

any crime, thereby rendering him outside the scope of § 666 for any future crime 

that he commits. That conclusion would not only run counter to the basic idea of 

§ 666—i.e., to “protect the integrity of the vast sums of money distributed through 

Federal  programs  from  theft,  fraud,  and  undue  influence  by  bribery,”  Sabri  v. 

United States, 541 U.S. 600, 606 (2004)—but would also be deeply in conflict with 

the cases in which we have affirmed convictions for multiple, separate violations of 

§ 666, see, e.g., United States v. Boyland, 862 F.3d 279, 291 (2d Cir. 2017); United States 

v. Coyne, 4 F.3d 100, 108 (2d Cir. 1993). We reject Sampson’s invitation to read such 

an  obvious  opportunity  for  subterfuge  and  abuse  into  § 666.  Accordingly,  we 

cannot  affirm  the  district  court’s  order  dismissing  of  Sampson’s  embezzlement 

counts on alternative grounds. 

                                    CONCLUSION 

       For the foregoing reasons, we VACATE the district court’s August 12, 2015 

judgment,  REINSTATE  Count  1  and  Count  2  of  Sampson’s  indictment,  and 

REMAND  to  the  district  court  for  further  proceedings  consistent  with  this 

opinion. 




                                            40